       Case 5:19-cv-00494-HE Document 1-1 Filed 05/30/19 Page 1 of 3
         IN THE DISTRICT COURT OF JEFFERSON COUNTY,
                     STATE OF OKLAHOMA


G. GREGORY GRIFFIN,                           )
                                              )
            Plaintiffs,                       )
vs.                                           )      Case No. Cj2019^
                                              )
HELENA AGRI-ENTERPRISES, and                  )                         FILED
HELENA CHEMICAL COMPANY,                      )
                                              )                          MAY -9 2019
            Defendants.                       )                      K!M BERRY, COURT CLERK
                                                                       JEFFERSON COUNTY
                                     PETITION


        COMES NOW the Plaintiff in the above-styled and numbered cause and for his
petition, would show and inform the Court that:

            The plaintiff is a resident of Jefferson County, State of Oklahoma, and the
            defendants are companies with offices located in Burkburnett, Texas, and
            also in Devol, Oklahoma.

            This petition arises from actions taken by the defendants, their employees
            and agents on property owned by the plaintiff in Section 24, Township 3
            South, Range 8 West, I. M., therefore jurisdiction and venue are proper in
            this court.

            On or about May 31st, 2018, the defendants sprayed certain chemicals on
            a pasture located on plaintiff's property above described, at the request of
            JASON VOS, who rented the pasture from the plaintiff. The chemicals were
            intended to reduce weed growth in the pasture area.

            The plaintiff had a pecan orchard on the same property, consisting of
            approximately 590 pecan trees that he had planted for commercial profit, and
            found, almost immediately, that many of his pecan trees were dying. After
            investigation by the Oklahoma Department of Agriculture it was determined
            that the pecan trees had been poisoned by the herbicide chemicals sprayed
            by the defendants' employees and agents.

            Subsequent to the said investigation by the Oklahoma Department of
            Agriculture, the defendants were informed of the findings and other
            irregularities connected with the application and asked to respond, but have
            never done so as of the date of this petition.

            Plaintiff further alleges that at this date, he has lost approximately 85% of
            his pecan trees to the herbicide sprayed by the defendants, and may lose up
            to 100%, and that his loss may be in excess on $300,000.00 for the
            replacement of the existing trees, transportation and labor expenses and lost
            production of pecans.




                                 EXHIBIT 1
       Case 5:19-cv-00494-HE Document 1-1 Filed 05/30/19 Page 2 of 3



                                                      nt, their employees and agents were
           Plaintiff further alleges that the defenda
                                                        tion of the herbicides sprayed on or
           negligent in the above described applica
                                                       particulars.
           about May 31st, 2018, in the following
                                                                  cted by JASON VOS, not to
                    The defendants' employee had been dire
                                                                    ent, and they applied the
                    apply any chemicals unless he was pres
                    chemicals prior to his arrival.
                                                              directed by JASON VOS not to
            B       The defendants' employees had been
                                                               's pecan trees or if the winds
                     apply any chemicals near the plaintiff
                                                                  micals to drift towards the
                     were too high or might cause the che
                     plaintiffs pecan trees.
                                                               determined by the Oklahoma
                     The application was made at a time,
                                                               ds were blowing at 16 miles per
                     Department of Agriculture, that the win
                                                                miles per hour, causing the
                      hour, with gusts of up to 20 tp 30
                                                                  fs pecan trees.
                      herbicide to drift in and upon the plaintif
                                                               ' employees was to be applied
             D.       The chemical used by the defendants
                                                                   e vegetation, and not to be
                      with a 250 foot buffer from any sensitiv
                                                                   r, according to the chemical
                      applied at winds above 15 miles per hou
                                                                 e within less than 200 feet.
                      label for the product applied. They wer
                                                                  nsed to apply chemicals from
                      In addition, the defendants' were not lice
                                                                   ch is a violation of OSDA
                      their Burkburnett, Texas, location, whi
                       regulations and state statutes.
                                                       acted with a reckless disregard to the
      8      Plaintiff further alleges that Defendants
                                                         erly apply their herbicide, acted
             rights of the Plaintiff by failing to prop
                                                       the plaintiff by so doing, and by so
             intentionally and with malice towards
                                                          damages, pursuant to Title 23, O.
             doing are subject to an award of punitive
             S., § 9.1.

                                                                                            ter
                                               Court upon discovery and trial in this mat
      WHEREFORE, Defendants' pray this                                               pun  itive
                                         endants, in the amount above described,
award the plaintiff damages from the def                                            fees and
                                          rd to the Plaintiffs' reasonable attorney
damages, and that this Court further awa                                            just ..
                                           further relief as may be equitable and
the court costs herein and any other and


                                                   G. GREGORY GRIFFIN, Plaintiff,



                                            By:       ~b\ dhiwCk), SJkux
                                                    (William W. Eakin) OBA # 2588
                                                    Attorney for Plaintiff
                                                    124 East Broadway Avenue
                                                    Waurika, OK 73573-2210
                                                    (580) 228-3514
         Case 5:19-cv-00494-HE Document 1-1 Filed 05/30/19 Page 3 of 3




                                          VERIFICATION

                                      )
STATE OF OKLAHOMA
                                      )      SS.
                                      )
COUNTY OF JEFFERSON
                                                                                      h, deposes
                                               age, being first duly sworn upon oat
       G. GREGORY GRIFFIN, of lawful                                           d the within and
                                         f above named; that he has rea
and states: That he is the Plaintif                                              gs stated therein
     goi ng, und ers tands the con ten ts thereof, and that the matters and thin
fore
                                            best information and belief.
are true and correct, according to his

                                                                       f/U^i


                                                             (G. GREGORY GRIFFIN)
                                                             Plaintiff



                                                         /    day of                     2019.
                                    , this
        Sub^i6^aih^'$w^r%o before me
      >     I    / #00019222 \    =                              /)


 (SEAL)     l^EXP    .m^O|
                         ;
                                                             Notary Public
                '*4U OF at&f
 My commission e^W^            //-Jt-Jo
                               //
